             Case 3:21-cr-01142-DMS Document 37 Filed 08/13/21 PageID.80 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                    V.                             (For Offenses Committed On or After November 1, 1987)
              FELIX ANTONIO-ANTONIO (1)
                                                                      Case Number:         3:21-CR-01142-DMS

                                                                   Keshav Suresh Nair
                                                                   Defendant's Attorney
USM Number                          01383-506

• -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                Count
18: 1544 - Misuse of Passport (Felony)                                                                                 I




     The defendant is sentenced as provided in pages 2 through               2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is         dismissed on the motion of the United States.

[ZI   Assessment : $100.00


D     JVTA Assessment* :$

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                   August J3 2021
                                                                   Date of Imposition of Sentence ~



                                                                   HON. DA~ ~',1/ ~
                                                                   UNITED STATES DISTRICT JUDGE
                 Case 3:21-cr-01142-DMS Document 37 Filed 08/13/21 PageID.81 Page 2 of 2
,,.
>
      AO 245B (CASD Rev . 1/1 9) Judgment in a Criminal Case

      DEFENDANT:                FELIX ANTONIO-ANTONIO (1)                                                Judgment - Page 2 of 2
      CASE NUMBER:              3:21-CR-01142-DMS

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bur~au of Prisons to be imprisoned for a total term of:
       Twelve months and one day




       •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       •     The court makes the following recommendations to the Bureau of Prisons:




       •     The defendant is remanded to the custody of the United States Marshal.

       •     The defendant must surrender to the United States Marshal for this district:
             •    at                              A.M.               on
             •    as notified by the United States Marshal.

             The defendant must surrender for service of sentence at the institution designated by the Bureau of
       •     Prisons:
             •    on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                              RETURN

       I have executed this judgment as follows:

             Defendant delivered on                                            to

       at                                       , with a certified copy of this judgment.
            ------------


                                                                          UNITED STA TES MARSHAL



                                           By                     DEPUTY UNITED STATES MARSHAL



                                                                                                        3:21-CR-01142-DMS
